        Case 1:20-cv-04217-KPF Document 23 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VINCENT IODICE,

                            Plaintiff,

                          -v.-
                                                             20 Civ. 4217 (KPF)
ARCHCARE AT TERENCE CARDINAL COOKE
HEALTH CARE CENTER; 1199 SEIU UNITED                               ORDER
HEALTHCARE WORKERS EAST; and JANICE
ATKINS,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      On September 3, 2020, this Court issued an order to show cause due to

Plaintiff’s failure to serve Defendants with the Amended Complaint without the

time require by Federal Rule of Civil Procedure 4(m). The Court is now in

receipt of several declarations and a memorandum in response to the order to

show cause. (Dkt. #17-19). In short, Plaintiff has provided evidence that he

attempted to effect service on Defendants 1199 SEIU United Healthcare

Workers East and Ms. Janice Atkins on multiple occasions, and also mailed a

waiver of service to those Defendants, but all without result. (Dkt. #18).

Plaintiff now asks for an additional 30 days to effectuate service, and also asks

for leave to effectuate service by alternative means. (Id.).

      Given Plaintiff’s representations, the Court hereby gives Plaintiff until

November 5, 2020, to effectuate service on Defendants 1199 SEIU United

Healthcare Workers East and Ms. Janice Atkins. However, the Court will not

at this time grant Plaintiff leave to effectuate alternative service. If Plaintiff is
        Case 1:20-cv-04217-KPF Document 23 Filed 10/05/20 Page 2 of 2




unable to effect service by normal means by November 5, 2020, Plaintiff must

file a separate motion seeking leave for alternative service and providing good

cause for such a request.

      SO ORDERED.

Dated: October 5, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
